Citation Nr: 1523616	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  07-21 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  The propriety of a reduction from 20 percent to 10 percent for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury, effective September 1, 2006.

2.  Entitlement to a rating in excess of 20 percent for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to April 1983.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the RO.

In September 2009, the Veteran testified at an RO hearing.  In August 2010, the Veteran appeared at a hearing before a Veterans Law Judge who retired from the Board.  In August 2012, the Board sent the Veteran a letter asking him if he wished to have another Board hearing, but the Veteran did not respond.  Accordingly, the Board finds that the Veteran does not want another hearing.

In September 2010, the Board (i) denied restoration of a 20 percent rating for service-connected right elbow strain with limitation of pronation of right forearm and (ii) denied a rating in excess of 10 percent for right wrist strain with limitation of flexion and deviation.

In a February 2012 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) affirmed the Board's decision as to the restoration claim.  However, the Court set aside the Board's determination that referral for an extraschedular rating under 38 C.F.R. § 3.321(b) was not warranted and remanded the matter for readjudication.

In a May 2012 Memorandum Decision, the Court withdrew its February 2012 Memorandum Decision and (i) reversed the reduction of disability rating for the right elbow condition, reinstated the disability rating for that condition, and remanded the issue pertaining to reduction for readjudication; (ii) remanded the issue of entitlement to an extraschedular rating; and (iii) affirmed the Board's decision regarding entitlement to a total disability rating based on individual unemployability (TDIU).

Accordingly, the issues before the Board are (i) the propriety of a reduction from 20 percent to 10 percent for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury, effective September 1, 2006, and (ii) entitlement to a rating in excess of 20 percent for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury on an extraschedular basis.

In January 2013, June 2013, and November 2014, the Board remanded the issue of entitlement an increased rating on an extraschedular basis, so the case could be referred to VA's Director of Compensation for extraschedular consideration.

Significantly, because the reduction issue has not been properly addressed, the Board will adjudicate the issue in this decision pursuant to the Court's May 2012 Memorandum Decision.


FINDINGS OF FACT

1.  The evidence of record does not persuasively demonstrate sustained and material improvement in the Veteran's service-connected right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury that would be maintained under the ordinary conditions of life, including work.

2.  Entitlement to an extraschedular rating for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury was denied by VA's Director of Compensation Service; the Board does not have jurisdiction to review that decision.

CONCLUSIONS OF LAW

1.  The reduction of a 20 percent rating to a 10 percent rating for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury was improper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 4.71a, Diagnostic Code 5213 (2014).

2.  The issue of entitlement to a rating in excess of 20 percent for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury on an extraschedular basis is not a justiciable issue and the claim is dismissed for lack of jurisdiction.  38 U.S.C.A. §§ 511(a), 7104 (West 2014); 38 C.F.R. § 20.101 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reduction

In January 2006, following a September 2005 VA examination, the RO proposed to reduce the rating for service-connected right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury, from 20 percent to 10 percent.  In June 2006, the RO implemented the reduction, effective September 1, 2006.

"[I]n any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work."  Memorandum Decision, 3 (May 2012) (quoting Brown v. Brown, 5 Vet. App. 413, 421 (1993) (citing 38 C.F.R. §§ 4.2, 4.10, 4.13).

At an August 2003 examination, the examiner noted that pronation and supination of the right forearm were at 60 degrees each; and that, with repeated movement, the forearm experienced tiredness, especially distally toward the wrist.  In September 2005, an examiner recorded supination and pronation at 90 degrees each.  In January 2010, an examiner recorded supination and pronation at 60 and 80 degrees, respectively.

The record reflects that the Veteran's use of common tools of carpentry, such as a hammer, results in swelling and locking up of the wrist and that he must use his body weight rather than the natural strength of the arm and wrist to pull a nail or exert force in common construction tasks.  See, e.g., Examination (Dec. 2008); RO Hearing (Sept. 2009).  He further reported inability to grasp objects tightly and difficulty carrying heavy objects.  See id.  The Veteran stated that he has lost employment on at least two occasions as a result of the limitations imposed by his right hand and forearm.  See Examination (Dec. 2008); Board Hearing (Aug. 2010).  
Furthermore, at the August 2010 hearing, he indicated that he could obtain only periods of temporary employment, to the extent that the employer had work he could perform without lifting heavy sheets of steel.  He also testified that he was obtaining additional education so that he could teach carpentry rather than attempting to work as a carpenter. 

The Board notes that reexaminations disclosing improvement in physical or mental disabilities will warrant reduction in rating when not in effect for five or more years.  See 38 C.F.R. § 3.344(c) (2014).  Additionally, much of the evidence considered was created after the reduction went into effect.  Nevertheless, in light of the Court's May 2012 Memorandum Decision, the Board will consider this evidence and whether it establishes that any improvement under the ordinary conditions of life, including work.  Here, the Board finds that the lay and medical evidence of functional impairment does not establish an improvement under the ordinary conditions of life, including work.

Accordingly, reduction to a 10 percent rating from a 20 percent rating, effective September 1, 2006, was improper; restoration of a 20 percent rating for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury with an effective date of September 1, 2006, is warranted.


II.  Extraschedular Rating

The Veteran is in receipt of a 20 percent schedular rating for service-connected right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury.  See 38 C.F.R. § 4.71a, Diagnostic Code 5213 (2014).

In September 2010, the Board, in pertinent part, denied entitlement to an increased rating on an extraschedular basis.

In May 2012, the Court vacated the Board's decision and remanded the issue of entitlement to an increased rating on an extraschedular basis for readjudication.
 
Under Thun v. Peake, 22 Vet. App. 111 (2008), the Court held that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board (or RO) must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service (Under Secretary and the Director) to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2014) (changing the nomenclature to the Director of Compensation Service).

Accordingly, once the RO and the Board perform a threshold inquiry into whether a veteran qualifies for extra-schedular consideration, "only the Under Secretary and the Director have the authority to award an extra-schedular rating . . . ."  Thun v. Shinseki, 572 F.3d 1366, 1370 (Fed. Cir. 2009).

In January 2013, the Board determined that the first two Thun elements were met.  In January 2013, June 2013, and November 2014, the Board remanded the case so the RO could refer the case to the Director of Compensation Service for extraschedular consideration.  In April 2013 and January 2015, the Director determined that an extraschedular evaluation for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury was not warranted based on the facts of the Veteran's case.

The Board has jurisdiction to review all questions in a matter which under 38 U.S.C. § 511(a) are subject to decision by the Secretary.  See 38 U.S.C. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2014).  Section 511(a) states:  "The Secretary shall decide all questions of law and fact necessary to a decision by the Secretary under a law that affects the provision of benefits by the Secretary to veterans."  If a decision is committed by statute to the Secretary's discretion, and where by statute or regulation there exists a judicially manageable standard limiting the Secretary's discretion, the Board must review the Secretary's decision to insure that it was made within the statutory or regulatory confines.  See Meakin v. West, 11 Vet. App. 183, 186 (1998) (holding that the Board had jurisdiction to review the Secretary's determination of whether a veteran was eligible for fee-basis outpatient treatment because the Secretary had promulgated regulatory guidance).

"However, where a decision is committed to the discretion of the Secretary and no manageable standards exist to evaluate that decision, the decision is committed to the Secretary's discretion absolutely, and the Board lacks jurisdiction to review such a determination."  Werden v. West, 13 Vet. App. 463, 467 (2000) (holding that the Board lacked jurisdiction to review the manner in which the Secretary disbursed a special adaptive housing grant, as the manner of disbursement is committed solely to the Secretary's discretion); see Malone v. Gober, 10 Vet. App. 539, 544-45 (1997) (holding that the Court was precluded from reviewing the Secretary's determination regarding nursing-home care because the decision was committed by statute to the Secretary's unfettered discretion and the Secretary had not promulgated any regulations limiting his discretion).

The Court has explained that an all-purpose "abuse of discretion" standard is not appropriate where a decision has been committed to the Secretary's discretion and no criteria exist to measure the decision.  See Malone, 10 Vet. App. at 544-45; Darrow v. Derwinski, 2 Vet. App. 303, 306 (1992).  The purpose of appellate review, whether by the Board or by the Court, is to ensure that the facts found and the laws applied were appropriate.  Where the decision is absolutely discretionary, it is impossible for the Board to certify whether the necessary facts existed to satisfy the applicable law.  See Heckler v. Chaney, 470 U.S. 821, 830, 105 S.Ct. 1649, 16544, 84 L.Ed.2d 714 (1985) (stating that if no judicially manageable standards are available for judging how and when an agency should exercise its discretion, then it is impossible to evaluate agency action for 'abuse of discretion.') (emphasis added); see also Tulingan v. Brown, 9 Vet. App. 484, 488 (1996) (Farley, J., concurring) (pointing out that the committed-to-agency-discretion rule was part of the common law of judicial review of agency action).  Instead, the only method of review available to the Board or the Court would be to exercise its own discretion in substitution of the Secretary's discretion.  Such de novo review is clearly contrary to Congress' intent when the plain language of the statute vests absolute discretion in the Secretary and the Secretary has not limited his discretion by regulation.  Generally, where a decision is committed to the Secretary's sole discretion, Congress has determined that there are questions of policy or resource management that are to be made by the executive branch and are not appropriate for judicial interference.  See Webster v. Doe, 486 U.S. 592 (1988); Heckler, 470 U.S. at 830.

Applying the above analysis to the present case, there is no question that the Board has jurisdiction to review the factual determinations used to determine whether a veteran qualifies for an extraschedular rating; that is, whether to refer a case to the Under Secretary or the Director.  Thun, 572 F.3d at 1371.  "[F]actual findings adverse to the claimant with regard to the extra-schedular claim . . . will be reviewable by the Veterans Court . . ."  Id.

However, the Board does not have jurisdiction to review the manner in which the Under Secretary or the Director assigns an extraschedular rating.  Under the terms of the implementing regulation, the rating is determined in a manner the Under Secretary or the Director deems appropriate "to accord justice."  See 38 C.F.R. § 3.321(b)(1).  In terms of standards to evaluate the decision, "to accord justice" is not more manageable than "in the interest of the veteran and the Government," which the Court found to be unmanageable.  See Werden, 13 Vet. App. at 467.  Thus, the manner in which an extraschedular rating is assigned is committed solely to the Under Secretary or the Director's discretion.  This is exactly the type of question of policy or resource management that is made by the executive branch and is not an appropriate matter for judicial review. 

The delineation between legal determinations and policy determinations properly allocates power within the agency.  Board decisions are not precedential and the Board is not required to be consistent in its decision making.  See 38 C.F.R. § 20.1303 (2014).  Rather, Board decisions are subject to variance.  Hudgens v. Gibson, 26 Vet. App. 558, 566 (2014) (Kasold, J. dissenting).  Policy determinations are committed to other agency officials, such as the Under Secretary and the Director, to better provide consistency and inform the development and revision of statutes, regulations, and other authorities.  Wages v. McDonald, 27 Vet. App. 233, 238 (2015).

In Wages, the Court held that Director's decision to award a total disability rating based on individual unemployability (TDIU) on an extraschedular basis under 38 C.F.R. § 4.16(b) is not a policy decision because the decision is not left to the Director's discretion.  The Court explained that the language of the regulation requiring that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled" creates an obligation impervious to discretion.  Id. at 237 (quoting § 4.16(b)).  The Court concluded that the Secretary's contention that § 4.16(b) vests an extraschedular TDIU award solely within the nonreviewable discretion of the Director conflicts with the statutory mandate that the Board provide the final decisions on section 511(a) benefits determinations.  Id. at 238.

A comparison of the Under Secretary and the Director's authority to assign extraschedular benefits under § 4.16(b) and § 3.321(b) shows that the decision to assign extraschedular benefits under § 3.321(b) is a policy decision.  Unlike § 4.16(b), § 3.321(b) gives the Under Secretary and the Director the discretion to assign any rating, presumably zero to 100 percent, that in their opinion is necessary to accord justice.  In contrast, the Under Secretary and the Director have no discretion to award benefits under § 4.16(b) once the Board or RO find that a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities as the policy is expressly spelled out in the regulation.  Id. at 237.  A determination regarding the level of the Veteran's disability under § 3.321(b), and by extension the adequacy of the rating schedule, is fundamentally different than the factual question of whether a Veteran can work.  

Furthermore, the regulatory history of extraschedular ratings supports the conclusion that such ratings are outside the Board's jurisdiction.  See, e.g., VA Regulations and Procedures 1142(A) (1947) (noting that the Board may make only a recommendation in such determinations).

In sum, as § 3.321(b) gives the Under Secretary and the Director the discretion to assign an extraschedular rating and no manageable standards exist to evaluate that decision, the Board lacks jurisdiction to review such decision.  Werden, 13 Vet. App. at 467.  Significantly, the Court stated as much in the May 2012 Memorandum Decision ("...the Board does not have authority to assign an extraschedular disability rating."  See page 4.).  Accordingly, the issue of entitlement to a rating in excess of 20 percent for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury on an extraschedular basis is dismissed for lack of jurisdiction and because there is effectively no error of fact or law to address.  38 U.S.C.A. § 7104.






	(CONTINUED ON NEXT PAGE)



ORDER

Reduction to a 10 percent rating from a 20 percent rating, effective September 1, 2006, was improper; restoration of a 20 percent rating for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury with an effective date of September 1, 2006, is granted.  

The appeal of the issue of entitlement to a rating in excess of 20 percent for right elbow strain with limitation of pronation of right forearm, residuals of right hand and wrist injury on an extraschedular is dismissed.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


